Third District Court of Appeal
                               State of Florida

                         Opinion filed January 13, 2021.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-1366
                  Lower Tribunal Nos. 99-1411 & 96-12065A
                             ________________

                           Estevan G. Villanueva,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Tanya Brinkley, Judge.


      Estevan G. Villanueva, in proper person.

      Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, SCALES and HENDON, JJ.

      PER CURIAM.

      Affirmed.